Opinion of the Court
Darden, Judge:
The accused has pleaded guilty to a single specification of absence without leave, set forth as a violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. The inquiry into the providence of the plea is comparable to that found in United States v Care, 18 USCMA 535, 40 CMR 247. Furthermore, the accused shows the providence of his plea by acknowledging in mitigation that he had committed the offense charged and by explaining the reasons behind his unlawful act. We find the plea of guilty provident. However, the procedure followed in this *584case would not meet the standard that must apply to cases tried thirty days ^fter the decision ".in United States v Care, supra.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.